Opinion of the Court by
Judge Lindsay:
The court below did not abuse 'its discretion in awarding to appellant a new trial. The evidence was somewhat conflicting and although -the verdict for this reason might not have been disturbed by this court, still the judge presiding at the trial, having the witnesses before him and watching the progress of the case, is in a better condition to determine the motion for a new trial than this court, and we are of the opinion that the new trial was properly granted. Most of the evidence introduced applies to matters connected with the contract between the parties, about which there is no controversy. The commissioner upon the testimony before him could not have reported adverse to the appellee, and the only error, if any, is in the adjudged balance of twenty-nine dollars.
This court, for this error (the existence of which there is some doubt) will not reverse the judgment as the accumulated costs on each side must necessarily' exceed the amount in controversy.
The judgment is affirmed.